DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 12/07/2021 has been entered.  Claims 1, 2, 5-10, and 12-23 are pending, claims 1 and 2 have been withdrawn from consideration, and claims 5-10 and 12-23 are currently under consideration for patentability under 37 CFR 1.104.  Previous rejection under 35 U.S.C. 112(b) has been withdrawn in light of Applicant’s amendments.  New rejection to claim 5 and response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, 10, 12-16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (U.S. 2008/0266441) in view of Hamazaki (U.S. 2017/0020365) and Igarashi (U.S. 2018/0078127).
With respect to claim 5, Ichimura teaches a tip part for an endoscope, comprising:

an exterior housing (22) comprising a circumferential wall and a distal end wall, the distal end wall being integral with the circumferential wall and having an opening, the circumferential wall and the distal end wall defining an interior volume of the exterior housing, wherein the lens barrel of the camera assembly is positioned within the interior volume of the exterior housing with a distal end of the lens barrel extending into the opening (FIG. 2), a gap formed between the opening and the lens barrel along a periphery of the lens barrel, a radial extent of the gap decreasing in a direction towards the interior volume of the exterior housing (FIG. 15); and
a hardened adhesive (76) positioned in the gap (FIG. 15) and adhering the lens barrel to the distal end wall of the exterior housings 
wherein the distal end wall includes an interior surface configured for transferring light received from the at least one light source therethrough (para [0055]) and a portion extending proximally from the interior surface adjacent to the lens barrel, and wherein the gap extends further proximally than the interior surface between the portion extending proximally from the interior surface and the lens barrel.
However, Ichimura does not teach a proximal end of the gap terminating in the interior volume of the exterior housing.  Ichimura further does not teach the distal end wall includes a portion extending proximally from the interior surface adjacent to the lens barrel, and wherein the gap extends further proximally than the interior surface between the portion extending proximally from the interior surface and the lens barrel.
With respect to claim 5, Hamazaki teaches a tip part for an endoscope, comprising: 
a camera assembly (44) comprising a lens barrel (53) positioned at a distal end of the camera assembly, (FIG. 3); 

the lens barrel of the camera assembly is positioned within the interior volume of the exterior housing with a distal end of the lens barrel extending into the opening (FIG. 3), a gap formed between the opening and the lens barrel along a periphery of the lens barrel (FIG. 4), a radial extent of the gap decreasing in a direction towards the interior volume of the exterior housing, and a proximal end of the gap terminating in the interior volume of the exterior housing (FIG. 4); and 
a hardened adhesive (52) positioned in the gap and adhering the lens barrel to the distal end wall of the exterior housing (FIG. 4).
With respect to claim 5, Igarashi teaches a tip part for an endoscope, comprising:
an exterior housing (1) comprising a circumferential wall and a distal end wall (FIG. 3,4), the distal end wall being integral with the circumferential wall (FIG. 3, 4) and having an opening (4 for example), the circumferential wall and the distal end wall defining an interior volume of the exterior housing
wherein the distal end wall includes an interior surface configured for transferring light received from the at least one light source therethrough (12A) and a portion extending proximally from the interior surface adjacent to the lens barrel (FIG. 1A).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Ichimura to have a proximal end of the gap terminating in the interior volume of the exterior housing as taught by Hamazaki in order to fully seal the connection between the lens barrel and the exterior housing (para [0038] of Hamazaki for example).

With respect to claim 7, Ichimura teaches the camera assembly further comprises at least one light source with a light emitting surface configured to emit light distally, wherein the proximal end of the gap is substantially aligned with the light emitting surface of the at least one light source (FIG. 2).
With respect to claim 9, Hamazaki teaches an axial extent of the gap is at least 5 times greater than the radial extent of the gap at the proximal end of the gap (FIG. 4).
With respect to claim 10, Ichimura teaches the lens barrel extends further distally than the distal end wall of the exterior housing (FIG. 15).
With respect to claim 12, Hamazaki teaches the hardened adhesive positioned in the gap seals the gap (para [0038]) to provide a fluidly sealed distal tip end of the tip part.
With respect to claim 13, Ichimura teaches a bending section (6)
With respect to claim 13, Ichimura teaches including a distal end segment (26), wherein a proximal end of the exterior housing is secured and sealed to the distal end segment of the bending section (via 25, FIG. 2)
With respect to claim 14, Ichimura in view of Hamazaki and Igarashi teaches an endoscope comprising a tip part according to claim 5, the tip part being positioned at a distal end of the endoscope (FIG. 1 of Ichimura for example).
With respect to claim 15, Ichimura in view of Hamazaki and Igarashi teaches a system for visually inspecting inaccessible places such as human body cavities, the system comprising: an endoscope according to claim 14 and a monitor (4), wherein the endoscope is connectable 
With respect to claim 16, Ichimura teaches the distal end wall and the circumferential wall are formed in one-piece (FIG. 2).
With respect to claim 21, Ichimura teaches the lens barrel comprises a proximal portion and a distal portion, the distal portion having a cross-section narrower than the proximal portion, wherein the at least one light source is positioned distally of and at least partially overlapping longitudinally the proximal portion of the lens barrel (FIG. 2).\
With respect to claim 22, Ichimura teaches a mounting frame (19,28) for the camera assembly, the mounting frame comprising a proximal portion proximal of the image sensor (19) and a distal portion extending distally of the image sensor (28), and wherein the distal portion comprises a distal surface overlapping and providing backing support for the at least one light source (FIG. 2).
With respect to claim 23, Ichimura teaches the lens barrel comprises a proximal portion and a distal portion, the distal portion having a cross-section narrower than the proximal portion, wherein the distal portion of the mounting frame extends distally of the proximal portion of the lens barrel, wherein the at least one light source is positioned distally of and at least partially overlapping longitudinally the proximal portion of the lens barrel (FIG. 2).

Claims 6, 8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichimura (U.S. 2008/0266441) in view of Hamazaki (U.S. 2017/0020365) and Igarashi (U.S. 2018/0078127) as applied to claim 5 above, and further in view of Tsumaru (U.S. 2019/0191968).
Ichimura in view of Hamazaki and Igarashi teaches a tip part as set forth above.  However, Hamazaki does not teach the gap is V shaped.  Ichimura in view of Hamazaki and Igarashi further does not teach the gap is formed between an inner surface of the opening and 
With respect to claim 6, Tsumaru teaches an analogous tip part wherein a gap is V-shaped and narrows from a distal end of the gap towards the proximal end of the gap (FIG. 2B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Ichimura in view of Hamazaki and Igarashi to utilize the non-parallel configuration of Tsumaru in order to allow a user to prevent in advance the endoscope from failing due to the deterioration of the adhesive in the endoscope and to reliably send the endoscope for repair without making any errors about the timing to repair the endoscope (para [0040] of Tsumaru).
With respect to claim 8, Tsumaru teaches the radial extent of the gap is at least 1.5 times greater at the distal end than at the proximal end of the gap (FIG. 2B).
With respect to claim 17, Tsumaru teaches the radial extent of the gap is 3 times greater at the distal end than at the proximal end of the gap (FIG. 2B).
With respect to claim 18, Tsumaru teaches an analogous tip part wherein a gap is formed between an inner surface of the opening and an outer surface of a window, the inner surface of the opening and the outer surface of the window, in an axial direction, non-parallel relative to one another (FIG. 2B).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify Hamazaki to utilize the non-parallel configuration of Tsumaru in order to allow a user to prevent in advance the endoscope from failing due to the deterioration of the adhesive in the endoscope and to reliably send the endoscope for repair without making any errors about the timing to repair the endoscope (para [0040] of Tsumaru).
With respect to claim 19, Tsumaru teaches the inner surface of the opening is conically shaped (FIG. 2B).
With respect to claim 20, Tsumaru teaches the outer surface of the window is cylindrically shaped (FIG. 2B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795